IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


VINCENT R. GORSKI, JR. AS                : No. 82 MAL 2017
ADMINISTRATOR OF THE ESTATE OF           :
HILARY GORSKI, DECEASED, ON              :
BEHALF OF SAID DECEDENT'S HEIRS-         : Petition for Allowance of Appeal from
AT-LAW AND NEXT-OF-KIN, AND IN HIS       : the Order of the Superior Court
OWN RIGHT AND AS THE PARENT AND          :
NATURAL GUARDIAN OF BRIANNA              :
GORSKI, A MINOR,                         :
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
ANNE E. COLTON, M.D. AND CURT D.         :
MILLER, M.D.,                            :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.